DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, with respect to the rejection(s) of claim(s) 3 and 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendment removes the phrase “is mounted.”  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, see pages 4-5, with respect to the rejection(s) of claim(s) 3 and 5 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Wray (US Patent Application Publication 2019/0329771) does not disclose the training sets acquired in the second area including measured values of input parameters acquired in the second area and measured values of output parameters corresponding to the measured values of the input parameters. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brahma (WO 2019/232335 A1).
	Regarding claim 3, Brahma discloses a model learning system comprising a server (404) [0011, 0035] and a plurality of equipment (C1-C3) configured to be able to communicate with the server, wherein
when, among the plurality of equipment, first equipment including a supervised machine learning model (100) [0005] learned using training data sets acquired in a predetermined first area is used in a predetermined second area, the server uses training data sets acquired in the second area to relearn the supervised machine learning model included in the first equipment [0018] [0031-0032], 
wherein the training sets acquired in the second area include measured values of input parameters acquired in the second area and measured values of output parameters corresponding to the measured values of the input parameters [0015],
the first equipment is a self driving vehicle [0035-0036],
when receiving a request for movement from the first area to the second area, the first equipment makes the first equipment move from the first area to the second area based on the request for movement and transmits the supervised machine learning model included in the first equipment to the server [0005] [0036-0037] [0053] and, 
when receiving the supervised machine learning model from the first equipment which transmitted the request for movement, the server relearns the received supervised machine learning model using training data sets acquired in the second area and retransmits the relearned supervised machine learning model to the first equipment which transmitted the request for movement [0031-0032] [0036-0037] [0053]. 
Regarding claim 5, Brahma further discloses wherein, when a number of first equipment making the request for movement is greater than or equal to a predetermined number and the server relearns one or more supervised machine learning models received from the first equipment using training data sets acquired in the second area, the server uses parts of the one or more supervised machine learning models as is and relearns the remaining parts using training data sets acquired in the second area as transfer learning [0018] [0031-0034]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747